DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
NOTE: The following changes to the claims were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims. In no way do these changes affect the scope of the claimed invention.
The claims:
“A method” (claims 2-6, line 1) has been updated to:-- “The method”--, to reflect dependent claim formats.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: That the changes to the claim languages filed on 3/19/21 has been carefully evaluated and such amendment has overcome the applied prior art.  Further, Examiner also incorporates from Applicant’s reply under the heading “Remarks” (see, page 2, pars. 2-4) as reasons for allowance of the application.  Accordingly, claims 1-6 are allowed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt